 1
 2
 3                                                 JS-6                O
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   IRONHAWK TECHNOLOGIES, INC.,       )   Case No. CV 18-01481 DDP (JEMx)
                                        )
12                     Plaintiff,       )
                                        )
13        v.                            )   ORDER GRANTING DEFENDANT’S MOTION
                                        )   FOR SUMMARY JUDGMENT
14   DROPBOX, INC.,                     )
                                        )
15                     Defendants.      )   [Dkt 91]
                                        )
16
17        Presently before the court is Defendant Dropbox, Inc.
18   (“Dropbox”)’s Motion for Summary Judgment.        Having considered the
19   submissions of the parties and heard oral argument, the court
20   grants the motion and adopts the following Order.
21   I.   Background
22        Plaintiff Ironhawk Technologies, Inc., (“Ironhawk”) developed
23   software that uses compression and replication to transfer data
24   efficiently in “bandwidth-challenged environments.”       (Declaration
25   of David Gomes in Support of Opposition, ¶¶ 2-3.)       Since 2004,
26   Ironhawk has marketed this software under the name “SmartSync.”
27   (Id. ¶ 5.)   Ironhawk obtained a trademark registration for
28   SmartSync in 2007.    (Id. ¶ 7.)
 1         Dropbox provides cloud-based file storage and synchronization
 2   services that allow users to access files from anywhere on any
 3   device.   (Declaration of Genevieve Sheehan, ¶ 2.)   In 2017, Dropbox
 4   launched a feature it dubbed “Smart Sync.”    (Id. ¶ 3.)   Dropbox’s
 5   Smart Sync feature allows users to choose whether files are stored
 6   locally or, in the interest of saving hard drive space, online
 7   only.   (Id. ¶ 3.) Dropbox’s Smart Sync is not a stand-alone
 8   product, but rather a feature of certain paid prescription plans.
 9   (Id. ¶ 4.)
10         Ironhawk’s Complaint alleges that Dropbox’s use of the name
11   “Smart Sync” intentionally infringes upon Ironhawk’s “SmartSync”
12   trademark, is likely to cause confusion among consumers as to the
13   affiliation of Dropbox’s product with Ironhawk, and has actually
14   confused Ironhawk’s customers as to the relationship between
15   Ironhawk and Dropbox’s product.    (Complaint ¶¶ 38, 40-41.)   Dropbox
16   now moves for summary judgment.
17   II.   Legal Standard
18         Summary judgment is appropriate where the pleadings,
19   depositions, answers to interrogatories, and admissions on file,
20   together with the affidavits, if any, show “that there is no
21   genuine dispute as to any material fact and the movant is entitled
22   to judgment as a matter of law.”    Fed. R. Civ. P. 56(a).   A party
23   seeking summary judgment bears the initial burden of informing the
24   court of the basis for its motion and of identifying those portions
25   of the pleadings and discovery responses that demonstrate the
26   absence of a genuine issue of material fact.    See Celotex Corp. v.
27   Catrett, 477 U.S. 317, 323 (1986).     All reasonable inferences from
28   the evidence must be drawn in favor of the nonmoving party.     See

                                        2
 1   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 242 (1986).    If the
 2   moving party does not bear the burden of proof at trial, it is
 3   entitled to summary judgment if it can demonstrate that “there is
 4   an absence of evidence to support the nonmoving party's case.”
 5   Celotex, 477 U.S. at 323.
 6        Once the moving party meets its burden, the burden shifts to
 7   the nonmoving party opposing the motion, who must “set forth
 8   specific facts showing that there is a genuine issue for trial.”
 9   Anderson, 477 U.S. at 256.    Summary judgment is warranted if a
10   party “fails to make a showing sufficient to establish the
11   existence of an element essential to that party's case, and on
12   which that party will bear the burden of proof at trial.”    Celotex,
13   477 U.S. at 322.    A genuine issue exists if “the evidence is such
14   that a reasonable jury could return a verdict for the nonmoving
15   party,” and material facts are those “that might affect the outcome
16   of the suit under the governing law.”   Anderson, 477 U.S. at 248.
17   There is no genuine issue of fact “[w]here the record taken as a
18   whole could not lead a rational trier of fact to find for the
19   nonmoving party.”   Matsushita Elec. Indus. Co. v. Zenith Radio
20   Corp., 475 U.S. 574, 587 (1986).
21        It is not the court’s task “to scour the record in search of a
22   genuine issue of triable fact.”    Keenan v. Allan, 91 F.3d 1275,
23   1278 (9th Cir. 1996).    Counsel have an obligation to lay out their
24   support clearly.    Carmen v. San Francisco Sch. Dist., 237 F.3d
25   1026, 1031 (9th Cir. 2001).   The court “need not examine the entire
26   file for evidence establishing a genuine issue of fact, where the
27   evidence is not set forth in the opposition papers with adequate
28   references so that it could conveniently be found.”   Id.

                                        3
 1   III. Discussion
 2        A.      Likelihood of Confusion
 3        A plaintiff alleging trademark infringement must demonstrate
 4   (1) an ownership interest in a mark and (2) that the defendant’s
 5   use of the mark is likely to cause consumer confusion.      Dep’t of
 6   Parks and Recreation v. Bazaar Del Mundo, Inc., 448 F.3d 1118, 1124
 7   (9th Cir. 2006).       “The core element of trademark infringement is
 8   the likelihood of confusion, i.e., whether the similarity of the
 9   marks is likely to confuse customers about the source of the
10   products.”    Brookfield Commc’ns, Inc. v. W. Coast Entm’t Corp., 174
11   F.3d 1036, 1053 (9th Cir. 1999).       Likelihood of confusion may turn
12   on factors including, but not limited to, the strength of the mark,
13   the similarity of the marks, the relatedness of the parties’
14   products, marketing channels used, the degree of care consumers are
15   likely to use in purchasing goods, the defendant’s intent in
16   selecting its mark, evidence of actual confusion, and the
17   likelihood of expansion in product lines (collectively, the
18   “Sleekcraft factors”).      Id. at 1053-54 (citing AMF Inc. v.
19   Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979).
20                1.   Strength of Ironhawk’s SmartSync mark
21                     a.     Conceptual Strength
22        The level of protection afforded to a particular trademark is
23   dependent upon the mark’s conceptual and commercial strength, with
24   stronger marks receiving more protection.      JL Beverage Co., LLC v.
25   Jim Beam Brands Co., 828 F.3d 1098, 1107 (9th Cir. 2016).        The
26   spectrum of strength, and concomitant trademark protection, ranges
27   from generic marks, at the very low end, through descriptive,
28   suggestive, fanciful, and, at the high end, arbitrary marks.        Id.

                                            4
 1   Arbitrary and fanciful marks have no obvious connection to the
 2   related products, and are thus deserving of the highest degree of
 3   protection.   Surfvivor Media, Inc., v. Survivor Productions, 406
 4   F.3d 625, 631-32 (9th Cir. 2005).       Generic and descriptive marks do
 5   no more than define a product, either in whole or in part, and are
 6   therefore entitled to no trademark protection.      Id. at 632.
 7   Suggestive marks, which require some “mental leap” from the mark to
 8   the product in question, enjoy some trademark protection, but are
 9   presumptively weak.   Brookfield, 174 F.3d at 1058.     A “mental leap”
10   that is “almost instantaneous,” however, is indicative of
11   descriptiveness rather than suggestiveness.      Self-Realization
12   Fellowship Church v. Ananda Church of Self-Realization, 59 F.3d
13   902, 911 (9th Cir. 1995).   A suggestive mark may nevertheless
14   warrant protection “if the infringing mark is quite similar and the
15   goods or services [the two marks] connote are closely related.”
16   Nutri/Sys., Inc. v. Con-Stan Indus., Inc., 809 F.2d 601, 605 (9th
17   Cir. 1987).
18        Here, Ironhawk’s “SmartSync” mark appears to be descriptive.
19   “Descriptive marks define qualities or characteristics of a product
20   in a straightforward way that requires no exercise of the
21   imagination to be understood.”   Kendall-Jackson Winery, Ltd. v. E.
22   & J. Gallo Winery, 150 F.3d 1042, 1047 n.8 (9th Cir. 1998); see
23   also Brookfield, 174 F.3d at 1058, n.19 (“Descriptive terms
24   directly describe the quality or features of the product.”).
25   Ironhawk’s CEO and person most knowledgeable testified that
26   Ironhawk’s SmartSync software performs “synchronization,
27   replication, and distribution” of data, and that it does so in a
28   “bandwidth-efficient” manner “by intelligently meeting three

                                         5
 1   fundamental capabilities . . .: [t]ransport, content repository,
 2   (sync implied) [sic] and compression.”       (Ray Decl., Ex. 4 at 138;
 3   Ex. 7 at 157-58.)   The term “SmartSync,” therefore, appears to
 4   describe at least some of the characteristics of Ironhawk’s
 5   product, namely synchronization and “intelligent” transport,
 6   compression, and synchronization.       Accordingly, Ironhawk’s mark is
 7   entitled to no protection.1
 8        Even if Ironhawk’s Smartsync mark were suggestive rather than
 9   descriptive, the mark would still be weak.2      A suggestive mark is
10   presumptively weak.   Brookfield, 174 F.3d at 1058.      Ironhawk
11   attempts to rebut this presumption with evidence that, according to
12   Ironhawk, demonstrates that the SmartSync mark “enjoys commercial
13   strength at the very least within its historical niche market of
14   United States military software.”       (Opp. at 13:16-17.)   Indeed,
15   commercial strength, or actual marketplace recognition, may
16   transform an otherwise weak suggestive mark into a strong mark.         JL
17   Beverage, 828 F.3d at 1107.   Ironhawk has not, however, put forth
18
          1
            Even descriptive marks may be protectable if they have
19   acquired “secondary meaning,” such that consumers begin to
     associate the mark with a single source. See, e.g. Filipino Yellow
20   Pages, Inc. v. Asian Journal Publications, Inc., 198 F.3d 1143,
     1147 (9th Cir. 1999). Here, however, there appears to be no
21   dispute that Ironhawk’s mark has not gained secondary meaning in
     the minds of consumers.
22
          2
            A trier of fact could, perhaps, conclude that the isolated
23   term “smart,” even to the extent it refers to “intelligent”
     features of Ironhawk’s product, is nevertheless sufficiently vague
24   to require a “mental leap” to Ironhawk’s software. Indeed, Dropbox
     itself has submitted evidence that the term “Smart Sync” is used
25   with reference to a wide variety of products, including non-
     technological applications such as skin cream, and the word is
26   commonly used in connection with products ranging from automobiles
     to audio speakers. (Ray Decl., Ex 8 at 88.) Marks must, however,
27   be considered in their entirety. Nutri/System Inc., 809 F.2d at
     605. The evidence that Ironhawk’s SmartSync software synchronizes
28   data is unavoidable.

                                         6
 1   any evidence of such recognition within the market (niche or
 2   otherwise) for military software.       Evidence of Ironhawk’s total
 3   aggregate revenue over a 15-year period, for example, does little
 4   to establish market visibility in the absence of any evidence of
 5   the size of the market or Ironhawk’s share of the market.      See,
 6   e.g., Aurora World, Inc. v. Ty Inc., 719 F. Supp. 2d 1115, 1159
 7   (C.D. Cal. 2009); c.f. Troy Healthcare, LLC v. Nutraceutical Corp.,
 8   No. C11-844-RSM, 2011 WL 13127843, at *8 (W.D. Wash. June 6, 2011).
 9   Nor could a reasonable finder of fact conclude that Ironhawk’s
10   SmartSync is recognized in the marketplace based upon Ironhawk’s
11   CEO’s vague references to “countless face to face meetings with
12   United States military officials and trade shows,” “countless hours
13   of sweat equity,” the “development of a website [and] employment of
14   salespeople,” of whom only two are named, including the CEO
15   himself, and a marketing budget that averages only $16,000 per
16   year.   (Gomes Decl. ¶ 9. ) Because Ironhawk has put forth no
17   evidentiary basis sufficient to rebut a presumption of weakness,
18   Ironhawk’s SmartSync mark warrants little to no trademark
19   protection.
20                   b.   Conceptual Strength of Dropbox’s Smart Sync
21                        name
22        Ironhawk has alleged both forward and reverse confusion
23   theories of trademark infringement.      In reverse confusion cases, a
24   junior user’s infringing use of a mark may mislead the senior
25   user’s customers into believing they are doing business with the
26   junior user.   See JL Beverage, 828 F.3d at 1107.     Although palming
27   off is not the concern in a reverse confusion case, the less well-
28   known senior user may nevertheless lose its goodwill when an

                                         7
 1   infringing junior user saturates the market.   M2 Software, Inc. v.
 2   Madacy Entm't, 421 F.3d 1073, 1089 (9th Cir. 2005) (citing
 3   Dreamwerks Prod. Grp., Inc. v. SKG Studio, 142 F.3d 1127, 1130 n.5
 4   (9th Cir. 1998).)    Whether a junior user has, in fact, saturated
 5   the market will depend on the commercial strength of the alleged
 6   infringer’s use of a mark in comparison to the conceptual strength
 7   of the senior user’s mark.
 8   JL Beverage Co., 828 F.3d at 1107; Moose Creek, Inc. v. Abercrombie
 9   & Fitch Co., 331 F. Supp. 2d 1214, 1224 (C.D. Cal. 2004) (citing
10   Glow Indus., Inc. v. Lopez, 252 F.Supp.2d 962, 987 n. 112 (C.D.Cal.
11   2002).   Of course, where a mark is conceptually weak, it is less
12   likely that consumers will associate it with any source, even a
13   commercially strong junior user.   See, e.g., Glow Indus., 252
14   F.Supp.2d at 292.    Thus, “[a]bsent a conceptually strong senior
15   mark, the reverse confusion plaintiff will be unable to establish a
16   likelihood of confusion, even if the junior user’s commercial
17   strength is likely to overwhelm the plaintiff in the marketplace.”
18   Instant Media, Inc. v. Microsoft Corp., No. C 07-02639 SBA, 2007 WL
19   2318948, at *12 (N.D. Cal. Aug. 13, 2007).
20        Here, as discussed above, Ironhawk’s SmartSync mark is
21   conceptually weak.   The commercial strength of Dropbox’s Smart Sync
22   name is, therefore, of little import.   Furthermore, a reasonable
23   jury could not conclude that Dropbox has flooded the marketplace
24   with the term “Smart Sync,” such that consumers associate that term
25   or mark with Dropbox.    Although Ironhawk points to evidence that
26   Dropbox allocates $7,000 per month to Google keyword advertising
27   related to “Smart Sync,” there is no evidentiary support for
28   Ironhawk’s assertion that Dropbox’s effort “has resulted in a

                                        8
 1   strong association between Dropbox and ‘Smart Sync.’”3 (Opp. at
 2   14:3-4.)
 3        Because Ironhawk’s SmartSync mark is conceptually weak, and
 4   for the additional reason that there is no evidence that Dropbox’s
 5   use of “Smart Sync” is commercially strong, the strength factor
 6   weighs heavily against a likelihood of confusion.
 7              2.     Similarity of the Parties’ Products
 8        The less similar the parties’ products, the less likely it is
 9   that consumers will confuse the parties’ marks.       Dropbox has
10   produced evidence that its Smart Sync product is designed to help
11   users conserve computer hard drive space by allowing files to be
12   stored solely online.     Dropbox markets its product to individuals
13   and businesses.     Ironhawk’s SmartSync, in contrast, “allow[s] for
14   efficient data transfer by using compression and replication” in
15   “limited bandwidth environments.”       (Gomes Decl. ¶¶ 2-3.)    It is
16   undisputed that the United States Navy is the only user of
17   Ironhawk’s product.    Nevertheless, Ironhawk argues that the
18   parties’ products are similar because “both Dropbox’s and
19   Ironhawk’s data management software facilitate access to files by
20   multiple users in multiple locations.”       (Opp. at 17:4-5.)   Ironhawk
21   cannot establish meaningful similarity at such a high level of
22   abstraction.    Indeed, ZIP files, USB drives, e-mail attachments,
23   and a plethora of other products “facilitate access to files by
24   multiple users in multiple locations,” but are hardly similar to
25
26        3
            Ironhawk’s attempt to use Dropbox’s expert reports to
     establish an association in consumers’ minds between “Smart Sync”
27   and Dropbox is not sufficient to establish a triable issue where
     those experts did not examine the term in isolation, but rather
28   alongside references to Dropbox.

                                         9
 1   either product at issue here. The mere fact that both products deal
 2   in some manner with the transfer of electronic data is not enough
 3   to render the products similar for purposes of a trademark
 4   analysis.   The dissimilarity of the parties’ products weighs
 5   against a likelihood of confusion.
 6               3.   Similarity of the Marks
 7        There can be no dispute that Dropbox’s “Smart Sync” feature
 8   bears a name almost identical to Ironhawk’s “SmartSync” product.
 9   Notwithstanding the close proximity of the two marks, however,
10   “their similarity must be considered in light of the way the marks
11   are encountered in the marketplace and the circumstances
12   surrounding the purchase . . . .”      Lindy Pen Co. v. Bic Pen Corp.,
13   725 F.2d 1240, 1245 (9th Cir. 1984).     Dropbox argues that its
14   “Smart Sync” feature name is only “superficially’ similar to
15   Ironhawk’s “SmartSync” mark because neither Dropbox nor Ironhawk
16   uses its respective mark in isolation.     Rather, each party
17   consistently includes its business name or house mark alongside its
18   version of the disputed mark.
19        Dropbox looks to Cohn v. Petsmart, Inc., 281 F.3d 837 (9th
20   Cir. 2002) to support its argument.     In Cohn, a pet supply store
21   called Petsmart and a veterinary clinic called the Critter Clinic
22   both used the trademarked tagline, “Where pets are family.”      Cohn,
23   281 F.3d at 837.   As here, neither party used the tagline in
24   isolation, and both always placed their respective business names
25   before the trademarked term.    In determining that there was no
26   likelihood of confusion, the Ninth Circuit observed that the two
27   users “present[ed] distinct commercial identities by placing their
28   greatest emphasis on their unique business names.”     Cohn v.

                                       10
 1   Petsmart, Inc., 281 F.3d 837, 843 (9th Cir. 2002).          The court
 2   further stated that “[t]he emphasis on [the parties’ respective]
 3   housemarks has the potential to reduce or eliminate likelihood of
 4   confusion.”       Id. at 842 (internal quotation marks omitted) (citing
 5   Norm Thompson Outfitters, Inc. v. Gen. Motors Corp., 448 F.2d 1293,
 6   1298 (9th Cir. 1971).
 7        The same logic applies here.           Although the trademarked term is
 8   not a slogan or tagline, as in Cohn or Norm Thompson Outfitters,
 9   the names of the parties “invariably accompan[y]” the marks.            Norm
10   Thompson Outfitters, 448 F.2d at 1298.          Indeed, Dropbox’s Smart
11   Sync is not a freestanding offering, and the term is only
12   encountered in the marketplace in conjunction with the Dropbox
13   products of which it is a component part.          Accordingly, the
14   similarity of the marks factor weighs against likelihood of
15   confusion.
16                4.     Actual Confusion
17        “Evidence that use of the two marks has already led to
18   confusion is persuasive proof that future confusion is likely.”
19   Sleekcraft, 599 F.2d at 352.      Dropbox argues that Ironhawk has
20   produced no evidence of actual confusion.4          As an initial matter,
21   the Ninth Circuit has rejected Dropbox’s argument that evidence of
22   confusion must come from “purchasing consumers.”          In Rearden LLC v.
23   Rearden Commerce, Inc., the court explained that courts must take
24   “relevant non-consumer confusion” into account.          Rearden, 683 F.3d
25
26        4
            Dropbox also cites to its own expert’s opinion to support
     the argument that there is no confusion. In light of Ironhawk’s
27   criticisms of the validity of that study, however, the survey issue
     would be better suited to a separate motion or to determination by
28   a trier of fact.

                                            11
 1   1190, 1213 (9th Cir. 2012).    Although the focus of a trademark
 2   analysis is indeed the likelihood of confusion among actual
 3   consumers, non-consumer confusion may be relevant where it could
 4
          (1) turn into actual consumer confusion (i.e., potential
 5        consumers); (2) serve as an adequate proxy or substitute
          for evidence of actual consumer confusion (i.e.,
 6        non-consumers whose confusion could create an inference
          of consumer confusion); or (3) otherwise contribute to
 7        confusion on the part of the consumers themselves (i.e.,
          non-consumers whose confusion could influence consumer
 8        perceptions and decision-making).
 9   Rearden, 683 F.3d at 1216.
10        Here, Ironhawk references e-mails from two of its resellers
11   expressing some degree of concern about the possibility of
12   confusion.    It is undisputed that Ironhawk’s CEO drafted both e-
13   mails, which the re-sellers then sent back to Ironhawk.    Although
14   Dropbox suggests that no jury could credit those messages because
15   they were not independently drafted, Ironhawk has introduced
16   evidence that its CEO drafted the messages at the re-sellers’
17   request.    In any event, however, both re-sellers later testified
18   that they were unaware of any instances of consumer confusion
19   between Dropbox’s Smart Sync feature and Ironhawk’s SmartSync
20   software.    Accordingly, the evidence of actual confusion factor
21   weighs against likelihood of confusion or is, at best, neutral.
22                5.   Marketing Channels
23        Dropbox argues that the parties’ disparate marketing efforts
24   also weigh against a likelihood of confusion.    Dropbox markets via
25   the internet to customers who self-register on Dropbox’s website,
26   while Ironhawk attends military trade shows and obtains contracts
27   through military bidding processes.     Ironhawk responds that both
28   parties “utilize sales people” and “maintain websites,” and thus

                                        12
 1   the marketing channels are the same.      (Opp. at 20:26-27, 21:2-3.)
 2   Ironhawk’s arguments fail.      “Today, it would be the rare commercial
 3   retailer that did not advertise online, and the shared use of a
 4   ubiquitous marketing channel does not shed much light on the
 5   likelihood of consumer confusion.”       Network Automation, Inc. v.
 6   Advanced Sys. Concepts, Inc., 638 F.3d 1137, 1151 (9th Cir. 2011).
 7   Nor could any reasonable trier of fact rely upon the mere fact that
 8   both parties employ a sales staff to conclude that the parties’
 9   similar marketing channels increase the chance of confusion.      This
10   factor weighs against such a likelihood.
11              6.     Sophistication of Consumers
12        It is undisputed that the only user of Ironhawk’s product is
13   the United States Navy, and that it takes years for the Navy to
14   approve Ironhawk’s proposals, and only then after numerous meetings
15   with technical crews.      It is also undisputed that some of
16   Ironhawk’s SmartSync licenses cost thousands and tens of thousands
17   of dollars.     Although the cost of Dropbox services is much more
18   modest, the high degree of care exercised by the Navy, particularly
19   for such expensive products as Ironhawk SmartSync licenses, weighs
20   heavily against likelihood of confusion.
21              7.     Intent
22        It is undisputed that Dropbox was not aware of Ironhawk when
23   the former chose the name Smart Sync.      Nor is it disputed that
24   Dropbox and its trademark counsel were aware of Ironhawk and its
25   SmartSync product by the time Dropbox launched its Smart Sync
26   feature.   There is no evidence, however, that in going forward with
27   the feature under the name Smart Sync, Dropbox had any intention of
28   capitalizing on Ironhawk’s goodwill.      See M2 Software, Inc. v.

                                         13
 1   Madacy Entm’t, 421 F.3d 1073, 1085 (9th Cir. 2005) (finding no
 2   evidence of bad intent where alleged infringer had notice of
 3   similar mark but chose to proceed with independently-derived name
 4   in belief that use was non-infringing).
 5        An intent analysis is slightly different in the reverse
 6   confusion context, where neither party seeks to capitalize on the
 7   goodwill of the other.   Marketquest Grp., Inc. v. BIC Corp., 862
 8   F.3d 927, 934 (9th Cir. 2017).   In such a case, bad intent can “be
 9   shown by evidence that, for example, the defendant knew of the
10   mark, should have known of the mark, intended to copy the
11   plaintiff, failed to conduct a reasonably adequate trademark
12   search, or otherwise culpably disregarded the risk of reverse
13   confusion.” Id. at 934-35.   On this record, a jury could find
14   improper intent with respect to reverse confusion.   Thus, the
15   intent factor weighs against likelihood of confusion on Ironhawk’s
16   forward confusion theory, but slightly in favor of likelihood of
17   reverse confusion.
18             8.   Expansion of Product Lines
19        “[A] ‘strong possibility’ that either party may expand his
20   business to compete with the other will weigh in favor of finding
21   that the present use is infringing.”   Sleekcraft, 599 F.2d at 354.
22   It is undisputed that Dropbox has no intention to expand into the
23   military market.   Although Ironhawk is not currently used by any
24   commercial customers, it did have a commercial customer in 2013.
25   Ironhawk also argues that it plans to expand beyond the military
26   market and re-enter the consumer market, and Ironhawk’s CEO states
27   that he has engaged in discussions with non-military clients
28   regarding SmartSync.   Given Ironhawk’s lack of success in obtaining

                                      14
 1   non-military clients and the lack of detail regarding recent
 2   discussions, however, this court cannot conclude that Ironhawk has
 3   presented evidence of a “strong possibility” of expansion into the
 4   consumer market.     The expansion factor is, therefore, neutral.
 5                9.    Balance of the Sleekcraft Factors
 6         The overwhelming balance of the Sleekcraft factors weighs
 7   against a likelihood of confusion between Ironhawk’s SmartSync mark
 8   and Dropbox’s Smart Sync.     Ironhawk’s weak mark is entitled to
 9   little or no protection.     Although the marks are similar, the
10   consistent use of the parties’ respective business names alongside
11   the marks weighs against a likelihood of confusion.     The parties’
12   products are significantly different, and Ironhawk’s sophisticated
13   single user exercises a high degree of care in its SmartSync
14   purchases.    The lack of any evidence of actual confusion and the
15   significant difference in the parties’ marketing channels further
16   weigh against a likelihood of confusion.     Although the intent
17   factor may weigh somewhat in favor of a likelihood of confusion in
18   the reverse confusion context, it is not sufficient to offset the
19   combined weight of the remaining factors, particularly in light of
20   the conceptual weakness of the Ironhawk mark.     On this record, a
21   reasonable trier of fact could not conclude that Dropbox’s use of
22   Smart Sync is likely to cause consumer confusion.      Ironhawk cannot,
23   therefore, prevail on its infringement claims.
24   IV.   Conclusion
25         For the reasons stated above, Dropbox’s Motion for Summary
26   Judgment is GRANTED.
27
28   IT IS SO ORDERED.

                                         15
 1
 2   Dated:   10-24, 2019
                                 DEAN D. PREGERSON
 3                               United States District Judge
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                            16
